686-19/DJF
Daniel J. Fitzgerald, Esq.
Adam E. Deitz, Esq.
FREEHILL HOGAN & MAHAR, LLP
80 Pine Street
New York, New York 10005
Tel: (212) 425-1900
Fax: (212) 425-1901
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE COMPLAINT OF                           20-cv- 917 (PAE)

JJ AUDUBON, LLC, and HORNBLOWER                             ORDER RESTRAINING SUITS,
NEW YORK, LLC                                               APPROVING PLAINTIFFS'
                                                            SECURITY AND DIRECTING
AS OWNERS AND OPERATORS OF THE                              ISSUANCE OF NOTICE AND
M/V JOHN JAMES AUDUBON                                      THE FILING OF CLAIMS



           WHEREAS, a Complaint was filed herein on January 31, 2020, by Plaintiffs JJ

AUDUBON, LLC and HORNBLOWER NEW YORK, LLC as owner and operator,

respectively, of the MN JOHN JAMES AUDUBON (0/N 646195) (the "Vessel") for

exoneration from or limitation of liability pursuant to 46 U.S.C. §§ 30501, et seq., and Rule F of

the Supplemental Rules for Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure, with respect to any and all claims, injury, loss, damage or liability arising out of or

relating to the injury of TASIA MEDINA on or about August 6, 2019, during a voyage of the

Vessel, as more fully described in the Complaint;

           WHEREAS, the Complaint stated the facts and circumstances upon which said

exoneration from or limitation of liability is claimed;

           WHEREAS, the Complaint established that the value of Plaintiffs' interest in the said

Vessel for limitation purposes and pending freight at the end of the voyage in question does not

518971,1
exceed the amount of U.S. $802,000.00 as set forth in the Declaration of Marine Surveyor David

Tantrum,

           WHEREAS, Plaintiffs have deposited with the Court as security for the benefit of all

claimants an Ad Interim Stipulation for Value/Letter of Undertaking that is executed by AGCS

MARINE INSURANCE COMPANY, MARKETED AS ALLIANZ GLOBAL CORPORATE &

SPECIALTY (28 Liberty Street, 25 th Floor New York, NY 10005) (50%), THE

CONTINENTAL INSURANCE COMPANY                         (P.O. Box 8317 Chicago, IL 60680-8317)

(22.5%), ENDURANCE RISK SOLUTIONS ASSURANCE CO. (1221 Avenue of the

Americas, 18th Fl, New York, NY 10020) (12.5%), and STARR INDEMNITY & LIABILITY

INSURANCE CO. (1 Bush St. Suite 1350 San Francisco, CA 94104) (15%) (collectively

"Signatories"), in the amount of U.S. $802,000.00 with interest at six percent (6%) per annum,

the liability of Signatories pursuant to the Ad Interim Stipulation never to exceed the limits of the

primary policy to which Signatories subscribe and shall be strictly subject to the terms, limits,

and conditions of the primary insurance policy;

           WHEREAS, Plaintiffs have deposited with the Court the amount of $500 as security for

costs in accordance with Rule F(1) of the Supplemental Admiralty Rules;

           WHEREAS, it appears from the Complaint that claims have been made and suits have

been filed (Tasia Medina v. Hornblower New York, LLC, et al., Supreme Court of the State of

New York, County of New York, Index No. 150780/2020) against Plaintiffs and/or the M/V

JOHN JAMES AUDUBON for losses or damage alleged to have been sustained during the

voyage upon which the Vessel was then engaged;




518971,1                                          2
           NOW, Plaintiffs having complied with the requirements of Rule F, and upon application

by Freehill, Hogan & Mahar, attorneys for Plaintiffs, IT IS HEREBY ORDERED AS

FOLLOWS:

           1.     The above described Ad Interim Stipulation for Value/Letter of Undertaking

executed by AGCS MARINE INSURANCE COMPANY, MARKETED AS ALLIANZ

GLOBAL CORPORATE & SPECIALTY (28 Liberty Street, 25th Floor New York, NY 10005)

(50%), THE CONTINENTAL INSURANCE COMPANY (P.O. Box 8317 Chicago, IL 60680-

8317) (22.5%), ENDURANCE RISK SOLUTIONS ASSURANCE CO. (1221 Avenue of the

Americas, 18th Fl, New York, NY 10020) (12.5%), and STARR INDEMNITY & LIABILITY

INSURANCE CO. (1 Bush St, Suite 1350 San Francisco, CA 94104) (15%) (with the limitations

described above) in the sum U.S. $802,000.00 with interest as aforesaid, be and is hereby

approved.

           2.    The Court, only upon motion on notice to all parties of record, may order the said

security increased or reduced if it finds the amount thereof insufficient or excessive.

           3.    A notice shall be issued by the Clerk of this Court to all persons asserting claims

or suits (including but not limited to Tasia Medina v. Hornblower New York, LLC, et al.,

Supreme Court of the State of New York, County of New York, Index No. 150780/2020) with

respect to the voyage and matters for which the Complaint seeks exoneration from or limitation

of liability notifying them to file their respective claims with the Clerk of this Court, in writing,

and to serve on the attorneys for the Plaintiffs a copy thereof, on or before the 1st day of

   September              , 2020, or be defaulted; and that if any claimant desires to contest either

the right to exoneration from or the right to limitation of liability, such claimant shall file and




518971.1                                          3
serve on the attorneys for Plaintiffs an answer to the Complaint on or before the said date (unless

his claim has included an answer to the complaint, so designated) or be defaulted.

           4.     The aforesaid notice shall be published in New York Daily News, once in each

week for four successive weeks prior to the date fixed for the filing of claims, as provided by

Supplemental Admiralty Rule F. The first publication of said notice shall be at least forty (40)

days before said return date, and Plaintiffs, not later than the day of second publication, shall also

mail a copy of the notice together with a copy of this Order to every person (or their respective

attorneys) known to have made any claim against the Vessel or Plaintiffs with respect to the

matters herein.

           5.     The commencement or prosecution hereafter, except in the captioned action, of

any and all claims, actions, suits, and proceedings (whether such has been commenced already or

not) (including but not limited to Tasia Medina v, Hornblower New York LLC, et al., Supreme

Court of the State of New York, County of New York, Index No. 150780/2020) of any nature

and description whatsoever in any jurisdiction against Plaintiffs and/or the MN JOHN JAMES

AUDUBON and/or any of their agents, representatives, employees, or insurers, and/or any other

property of Plaintiffs, and the taking of any steps and the making of any motion in such actions,

suits or proceedings, to impose liability or recover for any injury, loss or damage for or in respect

to the aforesaid casualty as more fully described in the Complaint BE AND ARE HEREBY

RESTRAINED, STAYED AND ENJOINED until the hearing and determination of this action,

and all warrants of arrest, seizure and/or attachment issued or sought in such other actions, suits,

and proceedings be and the same are hereby dissolved and further warrants of arrest, seizure

and/or attachment are hereby prohibited.




518971.1                                          4
           6.   Service of this order as a restraining order may be made through the Post Office

by certified mail or by Federal Express by mailing a confoitned copy thereof to the person or

persons to be restrained, or to their respective attorneys.

           7.   The Stipulation for Costs in the amount of $500 deposited by Plaintiffs with the

Clerk of Court is approved as security for costs, as provided by Rule F(1).




Dated: New York, New York

                      April 8 , 2020


                                               PaJA.�
                                                  United States District Judge
                                                  Hon. Paul A. Engelmayer




518971.1                                           5
